PER CURIAM.
The state concedes, and we agree, that the trial court erred in imposing a sentence in excess of the guidelines without providing written reasons. State v. Jackson, 478 So.2d 1054 (Fla.1985); e.g., Foster v. State, 491 So.2d 328 (Fla. 1st DCA 1986). We therefore vacate the sentence and remand for resentencing within the guidelines. Dougfield v. State, 529 So.2d 823 (Fla. 3d DCA 1988). Contra Waldron v. State, 529 So.2d 772 (Fla. 2d DCA 1988) (en banc). See also Brumley v. State, 520 So.2d 275 (Fla.1988); Shull v. Dugger, 515 So.2d 748 (Fla.1987); Harris v. State, 520 So.2d 688 (Fla. 3d DCA 1988).
VACATED AND REMANDED.